Exhibit 10.39

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

Fifth Amendment to
First Amended and Restated Agreement of Limited Partnership

 

This Amendment is made as of March 15, 2006, by SL GREEN REALTY CORP., a
Maryland corporation, as general partner (the “General Partner”), of SL GREEN
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the “Partnership”),
for the purpose of amending the First Amended and Restated Agreement of Limited
Partnership of the Partnership dated August 20, 1997 (the “Partnership
Agreement”). All capitalized terms used herein and not defined shall have the
respective meanings ascribed to them in the Partnership Agreement.

 

WHEREAS, the Partnership desires to provide for equity incentives to certain
persons who provide services for the benefit of the Partnership (“Grantees”) in
the form of Partnership Units which shall be designated “LTIP Units.”

 

WHEREAS, pursuant to Section 4.2.A of the Partnership Agreement, the Partnership
is issuing LTIP Units to the Grantees.

 

WHEREAS, pursuant to Sections 4.2.A, 5.4, 6.2, 8.6.E and 14.1.B the General
Partner is amending the Partnership Agreement to facilitate the issuance of the
LTIP Units.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the General Partner hereby amends the Agreements as
follows:

 


1.                                      ISSUANCE OF LTIP UNITS.


 


A.                                    PURSUANT TO SECTION 4.2.A OF THE
PARTNERSHIP AGREEMENT, THE PARTNERSHIP HEREBY ISSUES 750,000 LTIP UNITS TO THE
GRANTEES IN THE RESPECTIVE AMOUNTS SET FORTH ON SCHEDULE A HERETO. THE HOLDER OF
ANY LTIP UNITS SHALL HAVE THE BENEFITS AND OBLIGATIONS UNDER THE PARTNERSHIP
AGREEMENT TO WHICH THE HOLDER OF SUCH A LIMITED PARTNER INTEREST MAY BE ENTITLED
OR OBLIGED UNDER THE PARTNERSHIP AGREEMENT, AS SUPPLEMENTED AND AMENDED BY THE
RIGHTS, POWERS, PRIVILEGES, RESTRICTIONS, QUALIFICATIONS AND LIMITATIONS
SPECIFIED IN EXHIBIT F TO THE PARTNERSHIP AGREEMENT AS ADDED BY THIS AMENDMENT.


 


B.                                    THE ADMISSION OF THE GRANTEES AS
ADDITIONAL LIMITED PARTNERS OF THE PARTNERSHIP SHALL BECOME EFFECTIVE AS OF THE
DATE OF THIS AMENDMENT, WHICH SHALL ALSO BE THE DATE UPON WHICH THE NAMES OF THE
GRANTEES ARE RECORDED ON THE BOOKS AND RECORDS OF THE PARTNERSHIP, AND EXHIBIT A
TO THE PARTNERSHIP AGREEMENT IS AMENDED TO REFLECT SUCH ADMISSION.


 


2.                                      AMENDMENTS TO PARTNERSHIP AGREEMENT.


 

The General Partner, as general partner of the Partnership and as
attorney-in-fact for its Limited Partners, hereby amends the Partnership
Agreement as follows:

 

--------------------------------------------------------------------------------


 


A.                                    ARTICLE 1 OF THE PARTNERSHIP AGREEMENT IS
AMENDED BY INSERTING THE FOLLOWING DEFINITIONS IN ALPHABETICAL ORDER:


 

“Class A Unit Economic Balance” has the meaning set forth in Section 6.1.E.

 

“Economic Capital Account Balance” has the meaning set forth in Section 6.1.E.

 

“LTIP Units” means the Partnership Units designated as such having the rights,
powers, privileges, restrictions, qualifications and limitations set forth in
Exhibit F hereto.

 


B.                                    SECTION 4.2.C OF THE PARTNERSHIP AGREEMENT
IS AMENDED BY REPLACING THE TEXT THEREOF WITH THE FOLLOWING:


 

C.                                    Classes of Partnership Units. From and
after the Effective Date, subject to Section 4.2.A above, the Partnership shall
have two classes of Partnership Units, entitled “Class A Units” and “Class B
Units.”  From and after March    , 2006, the Partnership shall have an
additional class of Partnership Units, entitled “LTIP Units.”  Either Class A
Units or Class B Units, at the election of the General Partner, in its sole and
absolute discretion, may be issued to newly admitted Partners in exchange for
the contribution by such Partners of cash, real estate partnership interests,
stock, notes or other assets or consideration, provided that, any Partnership
Unit that is not specifically designated by the General Partner as being of a
particular class shall be deemed to be a Class A Unit.

 


C.                                    SECTION 4.2 OF THE PARTNERSHIP AGREEMENT
IS AMENDED BY APPENDING THE FOLLOWING NEW PARAGRAPH D:


 

D.                                    Issuance of LTIP Units. From time to time
the General Partner may issue LTIP Units to Persons providing services to or for
the benefit of the Partnership. LTIP Units shall have the rights, powers,
privileges, restrictions, qualifications and limitations specified in Exhibit F
hereto. LTIP Units are intended to qualify as profits interests in the
Partnership and for the avoidance of doubt, the provisions of Section 4.4 shall
not apply to the issuance of LTIP Units.

 


D.                                    SECTION 5.1.A OF THE PARTNERSHIP AGREEMENT
IS AMENDED BY REPLACING THE TEXT OF THE FIRST SENTENCE THEREOF WITH THE
FOLLOWING:


 

A.                                    General. The General Partner shall
distribute at least quarterly an amount equal to one hundred percent (100%) of
Available Cash generated by the Partnership during such quarter or shorter
period to the Partners who are Partners on the Partnership Record Date with
respect to such quarter or shorter period as provided in Sections 5.1.B, 5.1.C
and 5.1.D below.

 

2

--------------------------------------------------------------------------------


 


E.                                     SECTIONS 5.1.C AND 5.1.D OF THE
PARTNERSHIP AGREEMENT ARE AMENDED BY APPENDING THE FOLLOWING SENTENCE TO EACH
SUCH SECTION:


 

For purposes of the foregoing calculations, LTIP Units with an associated
Distribution Participation Date (as defined in Exhibit F hereto) that falls on
or before the date of the relevant distribution shall be treated as outstanding
Class A Units.

 


F.                                      SECTION 5.1 OF THE PARTNERSHIP AGREEMENT
IS AMENDED BY APPENDING THE FOLLOWING NEW PARAGRAPH F:


 

F.                                      LTIP Units Intended to Qualify as
Profits Interests. Distributions made pursuant to this Section 5.1 shall be
adjusted as necessary to ensure that the amount apportioned to each LTIP Unit
does not exceed the amount attributable to items of Partnership income or gain
realized after the date such LTIP Unit was issued by the Partnership. The intent
of this Section 5.1.F is to ensure that any LTIP Units issued after the date of
this Agreement qualify as “profits interests” under Revenue Procedure 93-27,
1993-2 C.B. 343 (June 9, 1993) and Revenue Procedure 2001-43, 2001-2 C.B. 191
(August 3, 2001), and Section 5.1 shall be interpreted and applied consistently
therewith. The General Partner at its discretion may amend this Section 5.1.F to
ensure that any LTIP Units granted after the date of this Agreement will qualify
as “profits interests” under Revenue Procedure 93-27, 1993-2 C.B. 343 (June 9,
1993) and Revenue Procedure 2001-43, 2001-2 C.B. 191 (August 3, 2001) (and any
other similar rulings or regulations that may be in effect at such time).

 


G.                                    SECTION 6.1 OF THE PARTNERSHIP AGREEMENT
IS AMENDED BY APPENDING THE FOLLOWING NEW PARAGRAPH E:


 

E.                                     Special Allocations With Respect to LTIP
Units. After giving effect to the special allocations set forth in Section 1 of
Exhibit C hereto, and notwithstanding the provisions of Sections 6.1.A and 6.1.B
above, but subject to the prior allocation of income and gain under clauses
6.1.A(i) through (v) above, any Liquidating Gains shall first be allocated to
the holders of LTIP Units until the Economic Capital Account Balances of such
holders, to the extent attributable to their ownership of LTIP Units, are equal
to (i) the Class A Unit Economic Balance, multiplied by (ii) the number of their
LTIP Units; provided that no such Liquidating Gains will be allocated with
respect to any particular LTIP Unit unless and to the extent that such
Liquidating Gains, when aggregated with other Liquidating Gains realized since
the issuance of such LTIP Unit, exceed Liquidating Losses realized since the
issuance of such LTIP Unit. After giving effect to the special allocations set
forth in Section 1 of Exhibit C hereto, and notwithstanding the provisions of
Sections 6.1.A and 6.1.B above, in the event that, due to distributions with
respect to Class A Units in which the LTIP Units do not participate or
otherwise, the Economic Capital Account Balance of any present or former holder
of LTIP Units, to the extent attributable to the holder’s

 

3

--------------------------------------------------------------------------------


 

ownership of LTIP Units, exceeds the target balance specified above, then
Liquidating Losses shall be allocated to such holder to the extent necessary to
reduce or eliminate the disparity. In the event that Liquidating Gains or
Liquidating Losses are allocated under this Section 6.1.E, Net Income allocable
under clause 6.1.A(vi) and any Net Losses shall be recomputed without regard to
the Liquidating Gains or Liquidating Losses so allocated. For this purpose,
“Liquidating Gains” means any net capital gain realized in connection with the
actual or hypothetical sale of all or substantially all of the assets of the
Partnership, including but not limited to net capital gain realized in
connection with an adjustment to the Carrying Value of Partnership assets under
Section 1.D of Exhibit B to this Agreement. Similarly, “Liquidating Losses”
means any net capital loss realized in connection with any such event. The
“Economic Capital Account Balances” of the holders of LTIP Units will be equal
to their Capital Account balances, plus the amount of their shares of any
Partner Minimum Gain or Partnership Minimum Gain, in either case to the extent
attributable to their ownership of LTIP Units. Similarly, the “Class A Unit
Economic Balance” shall mean (i) the Capital Account balance of the General
Partner, plus the amount of the General Partner’s share of any Partner Minimum
Gain or Partnership Minimum Gain, in either case to the extent attributable to
the General Partner’s ownership of Class A Units and computed on a hypothetical
basis after taking into account all allocations through the date on which any
allocation is made under this Section 6.1.E, divided by (ii) the number of the
General Partner’s Class A Units. Any such allocations shall be made among the
holders of LTIP Units in proportion to the amounts required to be allocated to
each under this Section 6.1.E. The parties agree that the intent of this
Section 6.1.E is to make the Capital Account balance associated with each LTIP
Unit economically equivalent to the Capital Account balance associated with the
General Partner’s Class A Units (on a per-unit basis), but only if the
Partnership has recognized cumulative net gains with respect to its assets since
the issuance of the relevant LTIP Unit.

 


H.                                   SECTION 8.6.A OF THE PARTNERSHIP AGREEMENT
IS AMENDED BY APPENDING THE FOLLOWING CLAUSE (V):


 

(v)                                 Notwithstanding the foregoing, the
Redemption Right shall not be exercisable with respect to any Class A Unit
issued upon conversion of an LTIP Unit until on or after the date that is two
years after the date on which the LTIP Unit was issued, provided however, that
the foregoing restriction shall not apply if the Redemption Right is exercised
by a LTIP Unit holder in connection with a transaction that falls within the
definition of a “change of control” under the agreement or agreements pursuant
to which the LTIP Units were issued to him or her and provided further that the
two (2) year requirement set forth in the first sentence of
Section 8.6.A(i) shall not apply with respect to Class A Units issued upon
conversion of LTIP Units.

 


I.                                        SECTION 10.2 OF THE PARTNERSHIP
AGREEMENT IS AMENDED BY DESIGNATING THE EXISTING TEXT OF SECTION 10.2 AS
PARAGRAPH A, AND BY APPENDING THE FOLLOWING NEW PARAGRAPH B:

 

4

--------------------------------------------------------------------------------


 

B.                                    To the extent provided for in Treasury
Regulations, revenue rulings, revenue procedures and/or other IRS guidance
issued after the date hereof, the Partnership is hereby authorized to, and at
the direction of the General Partner shall, elect a safe harbor under which the
fair market value of any Partnership Interests issued after the effective date
of such Treasury Regulations (or other guidance) will be treated as equal to the
liquidation value of such Partnership Interests (i.e., a value equal to the
total amount that would be distributed with respect to such interests if the
Partnership sold all of its assets for their fair market value immediately after
the issuance of such Partnership Interests, satisfied its liabilities (excluding
any non-recourse liabilities to the extent the balance of such liabilities
exceeds the fair market value of the assets that secure them) and distributed
the net proceeds to the Partners under the terms of this Agreement). In the
event that the Partnership makes a safe harbor election as described in the
preceding sentence, each Partner hereby agrees to comply with all safe harbor
requirements with respect to transfers of such Partnership Interests while the
safe harbor election remains effective.

 


J.                                        SECTION 1.D(2) OF EXHIBIT B TO THE
PARTNERSHIP AGREEMENT IS AMENDED BY REPLACING THE TEXT THEREOF WITH THE
FOLLOWING:


 

(2)                                 Such adjustments shall be made as of the
following times:  (a) immediately prior to the acquisition of an additional
interest in the Partnership by any new or existing Partner in exchange for more
than a de minimis Capital Contribution; (b) immediately prior to the acquisition
of a more than de minimis additional interest in the Partnership by any new or
existing Partner as consideration for the provision of services to or for the
benefit of the Partnership in a partner capacity or in anticipation of becoming
a partner; (c) immediately prior to the distribution by the Partnership to a
Partner of more than a de minimis amount of property as consideration for an
interest in the Partnership; and (d) immediately prior to the liquidation of the
Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) (except for a liquidation resulting from the
termination of the Partnership under Section 708(b)(1)(B) of the Code), provided
however that adjustments pursuant to clauses (a), (b) and (c) above shall be
made only if the General Partner determines that such adjustments are necessary
or appropriate to reflect the relative economic interests of the Partners in the
Partnership.

 


K.                                   SECTION 1 OF EXHIBIT C TO THE PARTNERSHIP
AGREEMENT IS HEREBY AMENDED BY APPENDING THE FOLLOWING NEW PARAGRAPH H:


 

H.                                   Forfeiture Allocations. Upon a forfeiture
of any unvested Partnership Interest by any Partner, gross items of income,
gain, loss or deduction shall be allocated to such Partner if and to the extent
required by final Treasury Regulations promulgated after the Effective Date to
ensure that allocations made

 

5

--------------------------------------------------------------------------------


 

with respect to all unvested Partnership Interests are recognized under Code
Section 704(b).

 


L.                                     THE PARTNERSHIP AGREEMENT IS HEREBY
AMENDED BY APPENDING EXHIBIT F TO THIS AMENDMENT AS EXHIBIT F TO THE PARTNERSHIP
AGREEMENT.


 


3.                                      CONTINUATION OF PARTNERSHIP AGREEMENT.


 

The Partnership Agreement and this Amendment shall be read together and shall
have the same force and effect as if the provisions of the Partnership Agreement
and this Amendment (including Exhibit F hereto) were contained in one document.
Any provisions of the Partnership Agreement not amended by this Amendment shall
remain in full force and effect as provided in the Partnership Agreement
immediately prior to the date hereof.

 


[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Partnership Agreement as of the                 day of March, 2006.

 

 

GENERAL PARTNER:

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

GRANTEES:

 

 

 

*Individual Counterpart Signature Pages Attached.

 

 

[Signature Page to Amendment to the Partnership Agreement]

 

--------------------------------------------------------------------------------


 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

Limited Partner Signature Page

 

The undersigned, desiring to become one of the within named Limited Partners of
SL Green Operating Partnership, L.P. (the “Partnership”) hereby becomes a party
to the First Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of August 20, 1997 and amended through the date hereof
(the “Partnership Agreement”), by and among SL Green Realty Corp. and such
Limited Partners. The undersigned agrees that this signature page may be
attached to any counterpart of the Partnership Agreement.

 

 

Date:

 

 

 

Name of Limited Partner (please print)

 

 

 

 

 

 

Signature

 

 

 

 

 

 

Address

 

--------------------------------------------------------------------------------


 

Schedule A to Fifth Amendment to Partnership Agreement

 

 

Name and Address

 

Number of LTIP Units

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

DESIGNATION OF THE RIGHTS, POWERS, PRIVILEGES,

RESTRICTIONS, QUALIFICATIONS AND LIMITATIONS

OF THE LTIP UNITS

 

The following are the terms of the LTIP Units:

 


1.                                      VESTING.


 


A.                                    VESTING, GENERALLY. LTIP UNITS MAY, IN THE
SOLE DISCRETION OF THE GENERAL PARTNER, BE ISSUED SUBJECT TO VESTING, FORFEITURE
AND ADDITIONAL RESTRICTIONS ON TRANSFER PURSUANT TO THE TERMS OF AN AWARD,
VESTING OR OTHER SIMILAR AGREEMENT (A “VESTING AGREEMENT”). THE TERMS OF ANY
VESTING AGREEMENT MAY BE MODIFIED BY THE GENERAL PARTNER FROM TIME TO TIME IN
ITS SOLE DISCRETION, SUBJECT TO ANY RESTRICTIONS ON AMENDMENT IMPOSED BY THE
RELEVANT VESTING AGREEMENT OR BY THE TERMS OF ANY PLAN PURSUANT TO WHICH THE
LTIP UNITS ARE ISSUED, IF APPLICABLE. LTIP UNITS THAT HAVE VESTED AND ARE NO
LONGER SUBJECT TO FORFEITURE UNDER THE TERMS OF A VESTING AGREEMENT ARE REFERRED
TO AS “VESTED LTIP UNITS”; ALL OTHER LTIP UNITS ARE REFERRED TO AS “UNVESTED
LTIP UNITS.”  SUBJECT TO THE TERMS OF ANY VESTING AGREEMENT, A HOLDER OF LTIP
UNITS SHALL BE ENTITLED TO TRANSFER HIS OR HER LTIP UNITS TO THE SAME EXTENT,
AND SUBJECT TO THE SAME RESTRICTIONS AS HOLDERS OF CLASS A UNITS ARE ENTITLED TO
TRANSFER THEIR CLASS A UNITS PURSUANT TO ARTICLE XI OF THE AGREEMENT.


 


B.                                    FORFEITURE OR TRANSFER OF UNVESTED LTIP
UNITS. UNLESS OTHERWISE SPECIFIED IN THE RELEVANT VESTING AGREEMENT, UPON THE
OCCURRENCE OF ANY EVENT SPECIFIED IN A VESTING AGREEMENT AS RESULTING IN EITHER
THE FORFEITURE OF ANY LTIP UNITS, OR THE RIGHT OF THE PARTNERSHIP OR THE GENERAL
PARTNER TO REPURCHASE LTIP UNITS AT A SPECIFIED PURCHASE PRICE, THEN UPON THE
OCCURRENCE OF THE CIRCUMSTANCES RESULTING IN SUCH FORFEITURE OR IF THE
PARTNERSHIP OR THE GENERAL PARTNER EXERCISES SUCH RIGHT TO REPURCHASE, THEN THE
RELEVANT LTIP UNITS SHALL IMMEDIATELY, AND WITHOUT ANY FURTHER ACTION, BE
TREATED AS CANCELLED OR TRANSFERRED TO THE GENERAL PARTNER, AS APPLICABLE, AND
NO LONGER OUTSTANDING FOR ANY PURPOSE. UNLESS OTHERWISE SPECIFIED IN THE VESTING
AGREEMENT, NO CONSIDERATION OR OTHER PAYMENT SHALL BE DUE WITH RESPECT TO ANY
LTIP UNITS THAT HAVE BEEN FORFEITED, OTHER THAN ANY DISTRIBUTIONS DECLARED WITH
A RECORD DATE PRIOR TO THE EFFECTIVE DATE OF THE FORFEITURE. IN CONNECTION WITH
ANY FORFEITURE OR REPURCHASE OF LTIP UNITS, THE BALANCE OF THE PORTION OF THE
CAPITAL ACCOUNT OF THE HOLDER THAT IS ATTRIBUTABLE TO ALL OF HIS OR HER LTIP
UNITS SHALL BE REDUCED BY THE AMOUNT, IF ANY, BY WHICH IT EXCEEDS THE TARGET
BALANCE CONTEMPLATED BY SECTION 6.1.E OF THE AGREEMENT, CALCULATED WITH RESPECT
TO THE HOLDER’S REMAINING LTIP UNITS, IF ANY.


 


C.                                    LEGEND. ANY CERTIFICATE EVIDENCING AN LTIP
UNIT SHALL BEAR AN APPROPRIATE LEGEND INDICATING THAT ADDITIONAL TERMS,
CONDITIONS AND RESTRICTIONS ON TRANSFER, INCLUDING WITHOUT LIMITATION ANY
VESTING AGREEMENT, APPLY TO THE LTIP UNIT.

 

F-1

--------------------------------------------------------------------------------


 


2.                                      DISTRIBUTIONS.


 


A.                                    LTIP DISTRIBUTION AMOUNT. COMMENCING FROM
THE DISTRIBUTION PARTICIPATION DATE (AS DEFINED BELOW) ESTABLISHED FOR ANY LTIP
UNITS, FOR ANY QUARTERLY OR OTHER PERIOD HOLDERS OF SUCH LTIP UNITS SHALL BE
ENTITLED TO RECEIVE, IF, WHEN AND AS AUTHORIZED BY THE GENERAL PARTNER OUT OF
FUNDS LEGALLY AVAILABLE FOR THE PAYMENT OF DISTRIBUTIONS, REGULAR CASH
DISTRIBUTIONS IN AN AMOUNT PER UNIT EQUAL TO THE DISTRIBUTION PAYABLE ON EACH
CLASS A UNIT FOR THE CORRESPONDING QUARTERLY OR OTHER PERIOD (THE “LTIP
DISTRIBUTION AMOUNT”). IN ADDITION, FROM AND AFTER THE DISTRIBUTION
PARTICIPATION DATE, LTIP UNITS SHALL BE ENTITLED TO RECEIVE, IF, WHEN AND AS
AUTHORIZED BY THE GENERAL PARTNER OUT OF FUNDS OR OTHER PROPERTY LEGALLY
AVAILABLE FOR THE PAYMENT OF DISTRIBUTIONS, NON-LIQUIDATING SPECIAL,
EXTRAORDINARY OR OTHER DISTRIBUTIONS IN AN AMOUNT PER UNIT EQUAL TO THE AMOUNT
OF ANY NON-LIQUIDATING SPECIAL, EXTRAORDINARY OR OTHER DISTRIBUTIONS PAYABLE ON
THE CLASS A UNITS WHICH MAY BE MADE FROM TIME TO TIME. LTIP UNITS SHALL ALSO BE
ENTITLED TO RECEIVE, IF, WHEN AND AS AUTHORIZED BY THE GENERAL PARTNER OUT OF
FUNDS OR OTHER PROPERTY LEGALLY AVAILABLE FOR THE PAYMENT OF DISTRIBUTIONS,
DISTRIBUTIONS REPRESENTING PROCEEDS OF A SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE PARTNERSHIP IN AN AMOUNT PER UNIT EQUAL
TO THE AMOUNT OF ANY SUCH DISTRIBUTIONS PAYABLE ON THE CLASS A UNITS, WHETHER
MADE PRIOR TO, ON OR AFTER THE DISTRIBUTION PARTICIPATION DATE, PROVIDED THAT
THE AMOUNT OF SUCH DISTRIBUTIONS SHALL NOT EXCEED THE POSITIVE BALANCES OF THE
CAPITAL ACCOUNTS OF THE HOLDERS OF SUCH LTIP UNITS TO THE EXTENT ATTRIBUTABLE TO
THE OWNERSHIP OF SUCH LTIP UNITS. DISTRIBUTIONS ON THE LTIP UNITS, IF
AUTHORIZED, SHALL BE PAYABLE ON SUCH DATES AND IN SUCH MANNER AS MAY BE
AUTHORIZED BY THE GENERAL PARTNER (ANY SUCH DATE, A “DISTRIBUTION PAYMENT
DATE”); PROVIDED THAT THE DISTRIBUTION PAYMENT DATE AND THE RECORD DATE FOR
DETERMINING WHICH HOLDERS OF LTIP UNITS ARE ENTITLED TO RECEIVE A DISTRIBUTION
SHALL BE THE SAME AS THE CORRESPONDING DATES RELATING TO THE CORRESPONDING
DISTRIBUTION ON THE CLASS A UNITS.


 


B.                                    DISTRIBUTION PARTICIPATION DATE. THE
“DISTRIBUTION PARTICIPATION DATE” FOR EACH LTIP UNITS WILL BE EITHER (I) WITH
RESPECT TO LTIP UNITS GRANTED PURSUANT TO THE GENERAL PARTNER’S 2005 LONG-TERM
OUTPERFORMANCE PLAN (THE “2005 OUTPERFORMANCE PLAN”), THE APPLICABLE VALUATION
DATE (AS DEFINED IN THE VESTING AGREEMENT OF EACH PERSON GRANTED LTIP UNITS
UNDER THE 2005 OUTPERFORMANCE PLAN) OR (II) WITH RESPECT TO OTHER LTIP UNITS,
SUCH DATE AS MAY BE SPECIFIED IN THE VESTING AGREEMENT OR OTHER DOCUMENTATION
PURSUANT TO WHICH SUCH LTIP UNITS ARE ISSUED.


 


3.                                      ALLOCATIONS.


 

Commencing with the portion of the taxable year of the Partnership that begins
on the Distribution Participation Date established for any LTIP Units, such LTIP
Units shall be allocated Net Income and Net Loss in amounts per LTIP Unit equal
to the amounts allocated per Class A Unit. The allocations provided by the
preceding sentence shall be subject to the proviso to the first sentence of
Section 6.1.B of the Agreement. The General Partner is authorized in its
discretion to delay or accelerate the participation of the LTIP Units in
allocations of Net Income and Net Loss, or to adjust the allocations

 

F-2

--------------------------------------------------------------------------------


 

made after the Distribution Participation Date, so that the ratio of (i) the
total amount of Net Income or Net Loss allocated with respect to each LTIP Unit
in the taxable year in which that LTIP Unit’s Distribution Participation Date
falls, to (ii) the total amount distributed to that LTIP Unit with respect to
such period, is more nearly equal to such ratio as computed for the Class A
Units held by the General Partner.

 


4.                                      ADJUSTMENTS.


 

The Partnership shall maintain at all times a one-to-one correspondence between
LTIP Units and Class A Units for conversion, distribution and other purposes,
including without limitation complying with the following procedures; provided
that the foregoing is not intended to alter the Capital Account Limitation (as
defined in Section 7.C of this Exhibit F), the special allocations pursuant to
Section 6.1.E of the Partnership Agreement, differences between non-liquidating
distributions to be made with respect to the LTIP Units and Class A Units prior
to the Distribution Participation Date for such LTIP Units, differences between
liquidating distributions to be made with respect to the LTIP Units and Class A
Units pursuant to Section 13.2 of the Partnership Agreement or Section 2.A of
this Exhibit F in the event that the Capital Accounts attributable to the LTIP
Units are less than those attributable to the Class A Units due to insufficient
special allocations pursuant to Section 6.1.E of the Partnership Agreement or
related provisions. If an Adjustment Event (as defined below) occurs, then the
General Partner shall make a corresponding adjustment to the LTIP Units to
maintain such one-for-one correspondence between Class A Units and LTIP Units.
The following shall be “Adjustment Events”:  (A) the Partnership makes a
distribution on all outstanding Class A Units in Partnership Units, (B) the
Partnership subdivides the outstanding Class A Units into a greater number of
units or combines the outstanding Class A Units into a smaller number of units,
or (C) the Partnership issues any Partnership Units in exchange for its
outstanding Class A Units by way of a reclassification or recapitalization of
its Class A Units. If more than one Adjustment Event occurs, the adjustment to
the LTIP Units need be made only once using a single formula that takes into
account each and every Adjustment Event as if all Adjustment Events occurred
simultaneously. For the avoidance of doubt, the following shall not be
Adjustment Events: (x) the issuance of Partnership Units in a financing,
reorganization, acquisition or other similar business transaction, (y) the
issuance of Partnership Units pursuant to any employee benefit or compensation
plan or distribution reinvestment plan, or (z) the issuance of any Partnership
Units to the General Partner in respect of a capital contribution to the
Partnership of proceeds from the sale of securities by the General Partner. If
the Partnership takes an action affecting the Class A Units other than actions
specifically described above as Adjustment Events and in the opinion of the
General Partner such action would require an adjustment to the LTIP Units to
maintain the one-to-one correspondence described above, the General Partner
shall have the right to make such adjustment to the LTIP Units, to the extent
permitted by law and by the terms of any plan pursuant to which the LTIP Units
have been issued, in such manner and at such time as the General Partner, in its
sole discretion, may determine to be appropriate under the circumstances. If an
adjustment is made to the LTIP Units as

 

F-3

--------------------------------------------------------------------------------


 

herein provided the Partnership shall promptly file in the books and records of
the Partnership an officer’s certificate setting forth such adjustment and a
brief statement of the facts requiring such adjustment, which certificate shall
be conclusive evidence of the correctness of such adjustment absent manifest
error. Promptly after filing of such certificate, the Partnership shall mail a
notice to each holder of LTIP Units setting forth the adjustment to his or her
LTIP Units and the effective date of such adjustment.

 


5.                                      RANKING.


 

The LTIP Units shall rank on parity with the Class A Units in all respects,
subject to the proviso in the first sentence of Section 4 of this Exhibit F.

 


6.                                      NO LIQUIDATION PREFERENCE.


 

The LTIP Units shall have no liquidation preference.

 


7.                                      RIGHT TO CONVERT LTIP UNITS INTO CLASS A
UNITS.


 


A.                                    CONVERSION RIGHT. A HOLDER OF LTIP UNITS
SHALL HAVE THE RIGHT (THE “CONVERSION RIGHT”), AT HIS OR HER OPTION, AT ANY TIME
TO CONVERT ALL OR A PORTION OF HIS OR HER VESTED LTIP UNITS INTO CLASS A UNITS.
HOLDERS OF LTIP UNITS SHALL NOT HAVE THE RIGHT TO CONVERT UNVESTED LTIP UNITS
INTO CLASS A UNITS UNTIL THEY BECOME VESTED LTIP UNITS; PROVIDED, HOWEVER, THAT
WHEN A HOLDER OF LTIP UNITS IS NOTIFIED OF THE EXPECTED OCCURRENCE OF AN EVENT
THAT WILL CAUSE HIS OR HER UNVESTED LTIP UNITS TO BECOME VESTED LTIP UNITS, SUCH
PERSON MAY GIVE THE PARTNERSHIP A CONVERSION NOTICE CONDITIONED UPON AND
EFFECTIVE AS OF THE TIME OF VESTING, AND SUCH CONVERSION NOTICE, UNLESS
SUBSEQUENTLY REVOKED BY THE HOLDER OF THE LTIP UNITS, SHALL BE ACCEPTED BY THE
PARTNERSHIP SUBJECT TO SUCH CONDITION. THE GENERAL PARTNER SHALL HAVE THE RIGHT
AT ANY TIME TO CAUSE A CONVERSION OF VESTED LTIP UNITS INTO CLASS A UNITS. IN
ALL CASES, THE CONVERSION OF ANY LTIP UNITS INTO CLASS A UNITS SHALL BE SUBJECT
TO THE CONDITIONS AND PROCEDURES SET FORTH IN THIS SECTION 7.


 


B.                                    NUMBER OF UNITS CONVERTIBLE. A HOLDER OF
VESTED LTIP UNITS MAY CONVERT SUCH VESTED LTIP UNITS INTO AN EQUAL NUMBER OF
FULLY PAID AND NON-ASSESSABLE CLASS A UNITS, GIVING EFFECT TO ALL ADJUSTMENTS
(IF ANY) MADE PURSUANT TO SECTION 4. NOTWITHSTANDING THE FOREGOING, IN NO EVENT
MAY A HOLDER OF VESTED LTIP UNITS CONVERT A NUMBER OF VESTED LTIP UNITS THAT
EXCEEDS (X) THE ECONOMIC CAPITAL ACCOUNT BALANCE OF SUCH HOLDER, TO THE EXTENT
ATTRIBUTABLE TO ITS OWNERSHIP OF LTIP UNITS, DIVIDED BY (Y) THE CLASS A UNIT
ECONOMIC BALANCE, IN EACH CASE AS DETERMINED AS OF THE EFFECTIVE DATE OF
CONVERSION (THE “CAPITAL ACCOUNT LIMITATION”).


 


C.                                    NOTICE. IN ORDER TO EXERCISE HIS OR HER
CONVERSION RIGHT, A HOLDER OF LTIP UNITS SHALL DELIVER A NOTICE (A “CONVERSION
NOTICE”) IN THE FORM ATTACHED AS ATTACHMENT A TO THIS EXHIBIT F TO THE
PARTNERSHIP NOT LESS THAN 10 NOR MORE THAN 60 DAYS PRIOR TO A DATE

 

F-4

--------------------------------------------------------------------------------


 


(THE “CONVERSION DATE”) SPECIFIED IN SUCH CONVERSION NOTICE. EACH HOLDER OF LTIP
UNITS COVENANTS AND AGREES WITH THE PARTNERSHIP THAT ALL VESTED LTIP UNITS TO BE
CONVERTED PURSUANT TO THIS SECTION 7 SHALL BE FREE AND CLEAR OF ALL LIENS.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, A HOLDER OF LTIP UNITS
MAY DELIVER A REDEMPTION NOTICE PURSUANT TO SECTION 8.6 OF THE AGREEMENT
RELATING TO THOSE CLASS A UNITS THAT WILL BE ISSUED TO SUCH HOLDER UPON
CONVERSION OF SUCH LTIP UNITS INTO CLASS A UNITS IN ADVANCE OF THE CONVERSION
DATE; PROVIDED, HOWEVER, THAT THE REDEMPTION OF SUCH CLASS A UNITS BY THE
PARTNERSHIP SHALL IN NO EVENT TAKE PLACE UNTIL THE CONVERSION DATE. FOR CLARITY,
IT IS NOTED THAT THE OBJECTIVE OF THIS PARAGRAPH IS TO PUT A HOLDER OF LTIP
UNITS IN A POSITION WHERE, IF HE OR SHE SO WISHES, THE CLASS A UNITS INTO WHICH
HIS OR HER VESTED LTIP UNITS WILL BE CONVERTED CAN BE REDEEMED BY THE
PARTNERSHIP SIMULTANEOUSLY WITH SUCH CONVERSION, WITH THE FURTHER CONSEQUENCE
THAT, IF THE GENERAL PARTNER ELECTS TO ASSUME THE PARTNERSHIP’S REDEMPTION
OBLIGATION WITH RESPECT TO SUCH CLASS A UNITS UNDER SECTION 8.6 OF THE AGREEMENT
BY DELIVERING TO SUCH HOLDER SHARES RATHER THAN CASH, THEN SUCH HOLDER CAN HAVE
SUCH SHARES ISSUED TO HIM OR HER SIMULTANEOUSLY WITH THE CONVERSION OF HIS OR
HER VESTED LTIP UNITS INTO CLASS A UNITS. THE GENERAL PARTNER SHALL COOPERATE
WITH A HOLDER OF LTIP UNITS TO COORDINATE THE TIMING OF THE DIFFERENT EVENTS
DESCRIBED IN THE FOREGOING SENTENCE.


 


D.                                    FORCED CONVERSION. THE PARTNERSHIP, AT ANY
TIME AT THE ELECTION OF THE GENERAL PARTNER, MAY CAUSE ANY NUMBER OF VESTED LTIP
UNITS HELD BY A HOLDER OF LTIP UNITS TO BE CONVERTED (A “FORCED CONVERSION”)
INTO AN EQUAL NUMBER OF CLASS A UNITS, GIVING EFFECT TO ALL ADJUSTMENTS (IF ANY)
MADE PURSUANT TO SECTION 4; PROVIDED, THAT THE PARTNERSHIP MAY NOT CAUSE A
FORCED CONVERSION OF ANY LTIP UNITS THAT WOULD NOT AT THE TIME BE ELIGIBLE FOR
CONVERSION AT THE OPTION OF THE HOLDER OF SUCH LTIP UNITS PURSUANT TO
SECTION 7.B ABOVE. IN ORDER TO EXERCISE ITS RIGHT TO CAUSE A FORCED CONVERSION,
THE PARTNERSHIP SHALL DELIVER A NOTICE (A “FORCED CONVERSION NOTICE”) IN THE
FORM ATTACHED AS ATTACHMENT B TO THIS EXHIBIT F TO THE APPLICABLE HOLDER NOT
LESS THAN 10 NOR MORE THAN 60 DAYS PRIOR TO THE CONVERSION DATE SPECIFIED IN
SUCH FORCED CONVERSION NOTICE. A FORCED CONVERSION NOTICE SHALL BE PROVIDED IN
THE MANNER PROVIDED IN SECTION 15.1 OF THE AGREEMENT.


 


E.                                     CONVERSION PROCEDURES. A CONVERSION OF
VESTED LTIP UNITS FOR WHICH THE HOLDER THEREOF HAS GIVEN A CONVERSION NOTICE OR
THE PARTNERSHIP HAS GIVEN A FORCED CONVERSION NOTICE SHALL OCCUR AUTOMATICALLY
AFTER THE CLOSE OF BUSINESS ON THE APPLICABLE CONVERSION DATE WITHOUT ANY ACTION
ON THE PART OF SUCH HOLDER OF LTIP UNITS, AS OF WHICH TIME SUCH HOLDER OF LTIP
UNITS SHALL BE CREDITED ON THE BOOKS AND RECORDS OF THE PARTNERSHIP WITH THE
ISSUANCE AS OF THE OPENING OF BUSINESS ON THE NEXT DAY OF THE NUMBER OF CLASS A
UNITS ISSUABLE UPON SUCH CONVERSION. AFTER THE CONVERSION OF LTIP UNITS AS
AFORESAID, THE PARTNERSHIP SHALL DELIVER TO SUCH HOLDER OF LTIP UNITS, UPON HIS
OR HER WRITTEN REQUEST, A CERTIFICATE OF THE GENERAL PARTNER CERTIFYING THE
NUMBER OF CLASS A UNITS AND REMAINING LTIP UNITS, IF ANY, HELD BY SUCH PERSON
IMMEDIATELY AFTER SUCH CONVERSION.

 

F-5

--------------------------------------------------------------------------------


 


F.                                      TREATMENT OF CAPITAL ACCOUNT. FOR
PURPOSES OF MAKING FUTURE ALLOCATIONS UNDER SECTION 6.1.E OF THE AGREEMENT AND
APPLYING THE CAPITAL ACCOUNT LIMITATION, THE PORTION OF THE ECONOMIC CAPITAL
ACCOUNT BALANCE OF THE APPLICABLE HOLDER OF LTIP UNITS THAT IS TREATED AS
ATTRIBUTABLE TO HIS OR HER LTIP UNITS SHALL BE REDUCED, AS OF THE DATE OF
CONVERSION, BY THE PRODUCT OF THE NUMBER OF LTIP UNITS CONVERTED MULTIPLIED BY
THE CLASS A UNIT ECONOMIC BALANCE.


 


G.                                    MANDATORY CONVERSION IN CONNECTION WITH A
TRANSACTION. IF THE PARTNERSHIP OR THE GENERAL PARTNER SHALL BE A PARTY TO ANY
TRANSACTION (INCLUDING WITHOUT LIMITATION A MERGER, CONSOLIDATION, UNIT
EXCHANGE, SELF TENDER OFFER FOR ALL OR SUBSTANTIALLY ALL CLASS A UNITS OR OTHER
BUSINESS COMBINATION OR REORGANIZATION, OR SALE OF ALL OR SUBSTANTIALLY ALL OF
THE PARTNERSHIP’S ASSETS, BUT EXCLUDING ANY TRANSACTION WHICH CONSTITUTES AN
ADJUSTMENT EVENT), IN EACH CASE AS A RESULT OF WHICH CLASS A UNITS SHALL BE
EXCHANGED FOR OR CONVERTED INTO THE RIGHT, OR THE HOLDERS OF CLASS A UNITS SHALL
OTHERWISE BE ENTITLED, TO RECEIVE CASH, SECURITIES OR OTHER PROPERTY OR ANY
COMBINATION THEREOF (EACH OF THE FOREGOING BEING REFERRED TO HEREIN AS A
“TRANSACTION”), THEN THE GENERAL PARTNER SHALL, IMMEDIATELY PRIOR TO THE
TRANSACTION, EXERCISE ITS RIGHT TO CAUSE A FORCED CONVERSION WITH RESPECT TO THE
MAXIMUM NUMBER OF LTIP UNITS THEN ELIGIBLE FOR CONVERSION, TAKING INTO ACCOUNT
ANY ALLOCATIONS THAT OCCUR IN CONNECTION WITH THE TRANSACTION OR THAT WOULD
OCCUR IN CONNECTION WITH THE TRANSACTION IF THE ASSETS OF THE PARTNERSHIP WERE
SOLD AT THE TRANSACTION PRICE OR, IF APPLICABLE, AT A VALUE DETERMINED BY THE
GENERAL PARTNER IN GOOD FAITH USING THE VALUE ATTRIBUTED TO THE PARTNERSHIP
UNITS IN THE CONTEXT OF THE TRANSACTION (IN WHICH CASE THE CONVERSION DATE SHALL
BE THE EFFECTIVE DATE OF THE TRANSACTION AND THE CONVERSION SHALL OCCUR
IMMEDIATELY PRIOR TO THE EFFECTIVENESS OF THE TRANSACTION).


 

In anticipation of such Forced Conversion and the consummation of the
Transaction, the Partnership shall use commercially reasonable efforts to cause
each holder of LTIP Units to be afforded the right to receive in connection with
such Transaction in consideration for the Class A Units into which his or her
LTIP Units will be converted the same kind and amount of cash, securities and
other property (or any combination thereof) receivable upon the consummation of
such Transaction by a holder of the same number of Class A Units, assuming such
holder of Class A Units is not a Person with which the Partnership consolidated
or into which the Partnership merged or which merged into the Partnership or to
which such sale or transfer was made, as the case may be (a “Constituent
Person”), or an affiliate of a Constituent Person. In the event that holders of
Class A Units have the opportunity to elect the form or type of consideration to
be received upon consummation of the Transaction, prior to such Transaction the
General Partner shall give prompt written notice to each holder of LTIP Units of
such election, and shall use commercially reasonable efforts to afford such
holders the right to elect, by written notice to the General Partner, the
form or type of consideration to be received upon conversion of each LTIP Unit
held by such holder into Class A Units in connection with such Transaction. If a
holder of LTIP Units fails to make such an election, such holder (and any of its
transferees) shall receive upon conversion of each LTIP Unit held him or her (or
by any of his or her transferees) the same kind and amount of

 

F-6

--------------------------------------------------------------------------------


 

consideration that a holder of a Class A Unit would receive if such holder of
Class A Units failed to make such an election.

 

Subject to the rights of the Partnership and the General Partner under any
Vesting Agreement and the terms of any plan under which LTIP Units are issued,
the Partnership shall use commercially reasonable effort to cause the terms of
any Transaction to be consistent with the provisions of this Section 7 and to
enter into an agreement with the successor or purchasing entity, as the case
may be, for the benefit of any holders of LTIP Units whose LTIP Units will not
be converted into Class A Units in connection with the Transaction that will
(i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Transaction to convert their LTIP Units into securities
as comparable as reasonably possible under the circumstances to the Class A
Units and (ii) preserve as far as reasonably possible under the circumstances
the distribution, special allocation, conversion, and other rights set forth in
the Agreement for the benefit of the holders of LTIP Units.

 


8.                                      REDEMPTION AT THE OPTION OF THE
PARTNERSHIP.


 

LTIP Units will not be redeemable at the option of the Partnership; provided,
however, that the foregoing shall not prohibit the Partnership from repurchasing
LTIP Units from the holder thereof if and to the extent such holder agrees to
sell such Units.

 


9.                                      VOTING RIGHTS.


 


A.                                    VOTING WITH CLASS A UNITS. HOLDERS OF LTIP
UNITS SHALL HAVE THE RIGHT TO VOTE ON ALL MATTERS SUBMITTED TO A VOTE OF THE
HOLDERS OF CLASS A UNITS; HOLDERS OF LTIP UNITS AND CLASS A UNITS SHALL VOTE
TOGETHER AS A SINGLE CLASS, TOGETHER WITH ANY OTHER CLASS OR SERIES OF UNITS OF
LIMITED PARTNERSHIP INTEREST IN THE PARTNERSHIP UPON WHICH LIKE VOTING RIGHTS
HAVE BEEN CONFERRED. IN ANY MATTER IN WHICH THE LTIP UNITS ARE ENTITLED TO VOTE,
INCLUDING AN ACTION BY WRITTEN CONSENT, EACH LTIP UNIT SHALL BE ENTITLED TO VOTE
A PERCENTAGE INTEREST EQUAL ON A PER UNIT BASIS TO THE PERCENTAGE INTEREST OF
THE CLASS A UNITS.


 


B.                                    SPECIAL APPROVAL RIGHTS. IN ADDITION TO,
AND NOT IN LIMITATION OF, THE PROVISIONS OF SECTION 9.A ABOVE (AND
NOTWITHSTANDING ANYTHING APPEARING TO BE CONTRARY IN THE AGREEMENT), THE GENERAL
PARTNER AND/OR THE PARTNERSHIP SHALL NOT, WITHOUT THE AFFIRMATIVE CONSENT OF THE
HOLDERS OF SIXTY-SIX AND TWO-THIRDS PERCENT (66 2/3%) OF THE THEN OUTSTANDING
LTIP UNITS, GIVEN IN PERSON OR BY PROXY, EITHER IN WRITING OR AT A MEETING, TAKE
ANY ACTION THAT WOULD MATERIALLY AND ADVERSELY ALTER, CHANGE, MODIFY OR AMEND
THE RIGHTS, POWERS OR PRIVILEGES OF THE LTIP UNITS; BUT SUBJECT IN ANY EVENT TO
THE FOLLOWING PROVISIONS: (I) NO CONSENT OF THE HOLDERS OF LTIP UNITS WILL BE
REQUIRED IF AND TO THE EXTENT THAT ANY SUCH ALTERATION, CHANGE, MODIFICATION OR
AMENDMENT WOULD SIMILARLY ALTER, CHANGE, MODIFY OR AMEND THE RIGHTS, POWERS OR
PRIVILEGES OF THE CLASS A UNITS; (II) WITH RESPECT TO THE OCCURRENCE OF ANY
MERGER, CONSOLIDATION OR OTHER BUSINESS

 

F-7

--------------------------------------------------------------------------------


 


COMBINATION OR REORGANIZATION, SO LONG AS THE LTIP UNITS EITHER (X) ARE ALL
CONVERTED INTO CLASS A UNITS IMMEDIATELY PRIOR TO THE EFFECTIVENESS OF THE
TRANSACTION, (Y) REMAIN OUTSTANDING WITH THE TERMS THEREOF MATERIALLY UNCHANGED
OR (Z) IF THE PARTNERSHIP IS NOT THE SURVIVING ENTITY IN SUCH TRANSACTION, ARE
EXCHANGED FOR A SECURITY OF THE SURVIVING ENTITY WITH TERMS THAT ARE MATERIALLY
THE SAME WITH RESPECT TO RIGHTS TO ALLOCATIONS, DISTRIBUTIONS, REDEMPTION,
CONVERSION AND VOTING AS THE LTIP UNITS AND WITHOUT ANY INCOME, GAIN OR LOSS
EXPECTED TO BE RECOGNIZED BY THE HOLDER UPON THE EXCHANGE FOR FEDERAL INCOME TAX
PURPOSES (AND WITH THE TERMS OF THE CLASS A UNITS OR SUCH OTHER SECURITIES INTO
WHICH THE LTIP UNITS (OR THE SUBSTITUTE SECURITY THEREFOR) ARE CONVERTIBLE
MATERIALLY THE SAME WITH RESPECT TO RIGHTS TO ALLOCATIONS, DISTRIBUTIONS,
REDEMPTION, CONVERSION AND VOTING), THE OCCURRENCE OF ANY SUCH EVENT SHALL NOT
BE DEEMED TO MATERIALLY AND ADVERSELY ALTER, CHANGE, MODIFY OR AMEND THE RIGHTS,
POWERS OR PRIVILEGES OF THE LTIP UNITS, PROVIDED FURTHER, THAT IF SOME, BUT NOT
ALL, OF THE LTIP UNITS ARE CONVERTED INTO CLASS A UNITS IMMEDIATELY PRIOR TO THE
EFFECTIVENESS OF THE TRANSACTION (AND NEITHER CLAUSE (Y) OR (Z) ABOVE IS
APPLICABLE), THEN THE CONSENT REQUIRED PURSUANT TO THIS SECTION WILL BE THE
CONSENT OF THE HOLDERS OF SIXTY-SIX AND TWO-THIRDS PERCENT (66 2/3%) OF THE LTIP
UNITS TO BE OUTSTANDING FOLLOWING SUCH CONVERSION; (III) ANY CREATION OR
ISSUANCE OF ANY CLASS A UNITS OR OF ANY CLASS OF SERIES OF COMMON OR PREFERRED
UNITS OF THE PARTNERSHIP (WHETHER RANKING JUNIOR TO, ON A PARITY WITH OR SENIOR
TO THE LTIP UNITS WITH RESPECT TO PAYMENT OF DISTRIBUTIONS, REDEMPTION RIGHTS
AND THE DISTRIBUTION OF ASSETS UPON LIQUIDATION, DISSOLUTION OR WINDING UP),
WHICH EITHER (X) DOES NOT REQUIRE THE CONSENT OF THE HOLDERS OF CLASS A UNITS OR
(Y) DOES REQUIRE SUCH CONSENT AND IS AUTHORIZED BY A VOTE OF THE HOLDERS OF
CLASS A UNITS AND LTIP UNITS VOTING TOGETHER AS A SINGLE CLASS, TOGETHER WITH
ANY OTHER CLASS OR SERIES OF UNITS OF LIMITED PARTNERSHIP INTEREST IN THE
PARTNERSHIP UPON WHICH LIKE VOTING RIGHTS HAVE BEEN CONFERRED, SHALL NOT BE
DEEMED TO MATERIALLY AND ADVERSELY ALTER, CHANGE, MODIFY OR AMEND THE RIGHTS,
POWERS OR PRIVILEGES OF THE LTIP UNITS; AND (IV) ANY WAIVER BY THE PARTNERSHIP
OF RESTRICTIONS OR LIMITATIONS APPLICABLE TO ANY OUTSTANDING LTIP UNITS WITH
RESPECT TO ANY HOLDER OR HOLDERS THEREOF SHALL NOT BE DEEMED TO MATERIALLY AND
ADVERSELY ALTER, CHANGE, MODIFY OR AMEND THE RIGHTS, POWERS OR PRIVILEGES OF THE
LTIP UNITS WITH RESPECT TO OTHER HOLDERS. THE FOREGOING VOTING PROVISIONS WILL
NOT APPLY IF, AS OF OR PRIOR TO THE TIME WHEN THE ACTION WITH RESPECT TO WHICH
SUCH VOTE WOULD OTHERWISE BE REQUIRED WILL BE TAKEN OR BE EFFECTIVE, ALL
OUTSTANDING LTIP UNITS SHALL HAVE BEEN CONVERTED AND/OR REDEEMED, OR PROVISION
IS MADE FOR SUCH REDEMPTION AND/OR CONVERSION TO OCCUR AS OF OR PRIOR TO SUCH
TIME.

 

F-8

--------------------------------------------------------------------------------


 

Attachment A to Exhibit F

 

Notice of Election by Partner to Convert
LTIP Units into Class A Units

 

The undersigned holder of LTIP Units hereby irrevocably elects to convert the
number of Vested LTIP Units in SL Green Operating Partnership, L.P. (the
“Partnership”) set forth below into Class A Units in accordance with the terms
of the First Amended and Restated Agreement of Limited Partnership of the
Partnership, as amended. The undersigned hereby represents, warrants, and
certifies that the undersigned: (a) has title to such LTIP Units, free and clear
of the rights or interests of any other person or entity other than the
Partnership; (b) has the full right, power, and authority to cause the
conversion of such LTIP Units as provided herein; and (c) has obtained the
consent or approval of all persons or entities, if any, having the right to
consent or approve such conversion.

 

Name of Holder:

 

 

 

(Please Print: Exact Name as Registered with Partnership)

 

Number of LTIP Units to be Converted:

 

 

 

Conversion Date:

 

 

 

 

 

 

 

(Signature of Holder: Sign Exact Name as Registered with Partnership)

 

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

 

(City)

(State)

(Zip Code)

 

 

Signature Guaranteed by:

 

 

 

--------------------------------------------------------------------------------


 

Attachment B to Exhibit F

 

Notice of Election by Partnership to Force Conversion
of LTIP Units into Class A Units

 

SL Green Operating Partnership, L.P. (the “Partnership”) hereby irrevocably
elects to cause the number of LTIP Units held by the holder of LTIP Units set
forth below to be converted into Class A Units in accordance with the terms of
the First Amended and Restated Agreement of Limited Partnership of the
Partnership, as amended.

 

Name of Holder:

 

 

 

(Please Print: Exact Name as Registered with Partnership)

 

Number of LTIP Units to be Converted:

 

 

 

Conversion Date:

 

 

 

--------------------------------------------------------------------------------

 